Citation Nr: 1508893	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  13-03 257A	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as a 30 percent disabling from March 9, 2007 to December 3, 2007, and as 50 percent disabling since December 3, 2007.  


REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for PTSD and assigned a disability rating of 30 percent, effective March 9, 2007.  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Although the Veteran did not file a formal notice of disagreement with the rating assigned by the May 2007 decision, a VA treatment record from December 2007 discusses the severity of the Veteran's PTSD.  The December 2007 treatment record is new and material evidence as to the severity of the Veteran's PTSD symptoms.  As a result, the May 2007 is not final.  

A February 2008 rating decision awarded a 50 percent disability evaluation for PTSD; however, it is also not final, as subsequent VA treatment records address the severity of the Veteran's PTSD.  These records are new and material evidence as to the severity of the Veteran's PTSD symptoms, submitted within a year of the February 2008 rating decision.   

In certifying the appeal to the Board, the RO characterized the appeal as originating from a January 2010 rating decision denying a disability rating in excess of 50 percent for PTSD.  However, review of the evidence reflects that the earliest nonfinal rating decision is the May 2007 decision which assigned an initial rating of 30 percent for PTSD.  Accordingly, the issue on appeal has been recharacterized as shown on the title page.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

During the course of the appeal, the RO awarded an increased evaluation for the service-connected PTSD from 30 percent to 50 percent.  On a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the 50 percent disability rating is less than the maximum benefit available for service-connected PTSD, the issue remains in appellate status. 


FINDING OF FACT

Since March 9, 2007, the Veteran's PTSD has been manifested by symptoms most closely approximating occupational and social impairment with deficiencies in most areas.  Total occupational and social impairment is not shown.   


CONCLUSION OF LAW

Since March 9, 2007, the criteria for an initial disability rating of 70 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  
The appeal arises from the Veteran's disagreement with the initial appeal following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, and additional notice is not required.  

All identified and available VA treatment records have been associated with the record.  The Veteran has not identified any private treatment records that are pertinent to his appeal.  His Social Security Administration disability determination, and the records considered in that determination, were obtained.  VA examinations were conducted in April 2007, December 2009, and August 2013.  Each examination report accurately depicts the current level of severity of the Veteran's PTSD, and is therefore adequate for purposes of rating the claim.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Law and Regulations

The Veteran asserts that his PTSD is more severe than the initial 30 percent rating assigned from March 9, 2007, to December 3, 2007, and the initial 50 percent disability rating assigned since December 3, 2007.  

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A 30 percent disability rating is assigned for PTSD when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent evaluation for PTSD is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

Ratings for mental disorders are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).


A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Facts

The symptoms attributable to PTSD have remained essentially unchanged throughout the appeal period, and are manifested primarily as irritability with violent outbursts, paranoia, anhedonia, nightmares, flashbacks, a need to isolate, occupational impairment, and an inability to obtain and maintain effective social relationships.  

An April 2007 VA examination sets forth the baseline manifestations of the Veteran's PTSD.  His most pervasive symptom is chronic sleep impairment.  He has severe nightmares about his combat experience several times a week, and requires medication in order to sleep.  VA examiners and the Veteran's treating physicians have noted that his chronic sleep impairment results in reduced motivation and productivity.  

The Veteran's social functioning is markedly impaired.  He has only one friend, who he sees only rarely.  He has a history of violent outbursts and irritability.  Persistent and intrusive thoughts and flashbacks further impair his functioning.  He has flashbacks several times a week.  He has panic attacks approximately once  a week.  He avoids all cues of his military service, including movies and discussions about Vietnam.  He discusses Vietnam only with his fellow Vietnam veterans.  

The Veteran is emotionally detached and has marked anhedonia.  He has no interest in pursuing recreational or leisure activities that he once found pleasurable, such as fishing.  Instead, he isolates himself at home and stays in bed or watches TV.  He has constant depressive symptoms, and has intermittent episodes of tearfulness.  The April 2007 VA examination assigned a GAF score of 50, indicative of serious symptoms.  

The December 2009 VA examination noted that the Veteran has impaired concentration and memory.  He occasionally forgets what day it is.  He also forgets names, directions, and conversations, although there is no indication the Veteran has forgotten his own name.  There were no delusions, although the Veteran did report auditory hallucinations about once a month.  He reported no alcohol or drug abuse, although his VA treatment providers had previously expressed concern about his drinking.  He had no suicidal ideation.  A GAF score of 55, indicative of moderate symptoms, was assigned.  

The August 2013 VA examination, however, noted that the Veteran was drinking a bottle of scotch every two weeks.  He reported frequent verbal altercations with individuals of different political and social philosophies.  According to the Veteran, he was known as the "mean guy [who lives on the] corner."  He had suicidal ideation with no immediate plan, but he had given the method of suicide a great deal of thought.  He said that he lived only because of his disabled daughter; however, if something were to happen to her, he would commit suicide.  The examiner noted that the Veteran may be having paranoid thoughts.  A GAF score of 50 was assigned. 

The Veteran has a good relationship with his children, and grandchildren, with whom he keeps in regular contact.  He babysits his young grandchildren on a regular basis.  He maintains adequate personal hygiene, and is able to go out into the community to shop for groceries.  He manages his own finances, although sometimes he gets behind on bills.  He receives ongoing VA mental health treatment, and has reported to his treatment providers that he finds these sessions helpful in managing his symptoms.    


The Veteran has not been employed for some time.  He was awarded disability benefits from SSA in April 2007, because of physical disability and because of his PTSD; however, the psychological examination conducted by SSA indicates that the Veteran's "alleged limitations [were] not fully supported by the EOR in file."  

The Veteran has been diagnosed with major depressive disorder as well as PTSD; however, the August 2013 VA examiner found that the Veteran's depression and PTSD symptoms are interrelated.  In such a case, all psychiatric symptomatology shall be considered in determining the appropriate rating for the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182  (1998).

Analysis

Throughout the appeal period, the Veteran's symptoms most closely approximate severe occupational and social impairment with deficiencies in most areas.  This impairment is evidenced by the few social relationships he has outside of his family members, his chronic nightmares and depressed mood, and need to isolate himself in his home.  

Although the Veteran has good relationships with his children and grandchildren, he has a notably volatile relationship with his neighbors and other members of society.  According to the Veteran, he has frequent clashes with neighbors, who refer to him as "the mean guy on the corner."  He has a history of violent outbursts, including one incident where he assaulted someone with a bat.  He has only one friend, who he rarely sees.  

VA examiners have documented evidence of alcohol abuse, suicidal ideation, occasional hallucinations, paranoid tendencies, flashbacks, and intrusive thoughts.  The Veteran no longer engages in previously enjoyable activities, preferring to isolate himself at home.  He has been awarded disability benefits from the Social Security Administration in part due to his PTSD symptoms.

Two of the three VA examiners who have evaluated the Veteran found that his PTSD symptoms warrant a GAF score of 50, indicative of "serious" symptoms.  His overall clinical picture is that of an individual whose social functioning is seriously affected by PTSD.  

The totality of the evidence reflects that the Veteran's PTSD symptoms impair his ability to function appropriately and effectively in social and occupational settings, and most closely approximate a 70 percent disability rating, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

The Board acknowledges the August 2013 examiner's finding that the Veteran's symptoms are productive of total occupational and social impairment.  This conclusion, however, is not supported by adequate rationale.  It is also contradicted by the assignment of a GAF score of 50, which indicates serious, but not total, occupational and social impairment.  While the Veteran's PTSD plays a role in his unemployability, according to records from the Social Security Administration, there is no other probative evidence which tends to show that the Veteran's PTSD is productive of total occupational impairment.  Additionally, the Veteran does not experience the gross distortion of reality described in the criteria for a 100 percent rating.  Thus, a rating in excess of 70 percent is not warranted. 

Additional Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Veteran's PTSD includes no manifestations which are not adequately contemplated by the applicable rating criteria.  Thus, referral for consideration of an extraschedular rating is not warranted.  Even if the established schedular criteria were found to be inadequate to describe the severity and symptoms of the Veteran's PTSD, the case does not present other indicia of an exceptional or unusual disability picture, such as frequent psychiatric hospitalizations.  Although the Veteran's employability is hindered by his PTSD symptoms, such manifestations are contemplated by the rating criteria.  There are no other symptoms indicative of an exceptional or unusual disability picture.  

A request for a total disability rating based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In Locklear v. Shinseki, however, the Court distinguished the instant case from Rice and recognized VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  24 Vet. App. 311, 315 (2011).  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.  TDIU was denied by the AOJ in a September 2013 rating decision.  The Veteran did not appeal the decision, and it is now final.  The Veteran has not asserted that he is unemployable due to his service-connected PTSD since then; thus, the Rice holding is inapplicable.  Consideration of a TDIU is not warranted.  


ORDER

An initial disability rating of 70 percent for PTSD since March 9, 2007, is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


